197 F.2d 329
UNITED STATESv.KRAUSE et al.
No. 13407.
United States Court of Appeals Ninth Circuit.
June 2, 1952.

F. E. Flynn, U. S. Atty., John F. O'Mara, Asst. U. S. Atty., for appellant.
Anthony T. Deddens, Bisbee, Ariz., for appellees.
Before MATHEWS, HEALY and BONE, Circuit Judges.
PER CURIAM.


1
In a civil action wherein appellees were plaintiffs and appellant was defendant, a judgment was entered in favor of appellees on December 6, 1951. Appellant appealed from the judgment by filing a notice of appeal on January 30, 1952.


2
To secure a review of the judgment, appellant was required to take further steps, including those prescribed in Rule 73(g) of the Federal Rules of Civil Procedure, 28 U.S.C.A. Thus appellant was required to have a record on appeal filed with this court and the appeal docketed within the 40-day period prescribed in Rule 73(g) or a valid extension thereof. There was no extension of the 40-day period. Appellant did not have a record on appeal filed with this court or the appeal docketed within the 40-day period or at all.


3
Appellees have caused the appeal to be docketed and have moved to dismiss it because of appellant's failure to comply with Rule 73(g). No valid excuse for the failure is shown. The failure does not affect the validity of the appeal, but is ground for such action as we deem appropriate. See Rule 73(a) of the Federal Rules of Civil Procedure. The action we deem appropriate is dismissal of the appeal. Cf. United States v. Gallagher, 9 Cir., 151 F.2d 556; Tucker Products Corp. v. Helms, 9 Cir., 171 F.2d 126; United States v. Stanton, 9 Cir., 172 F.2d 642.


4
Appeal dismissed.